Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Willis Casto appeals the district court’s order granting summary judgment in favor of Wells Fargo Bank as to each of his claims in his civil complaint. We have reviewed the materials before the court, including the parties’ briefs, and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Casto v. Wells Fargo Bank, N.A., No. 1:13-cv-01142-GLR (D. Md. Sept. 23, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED